Citation Nr: 1623855	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as due to service-connected temporomandibular joint syndrome (TMJ) and tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1987 to April 1988 and had additional service in the Army National Guard including periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for bilateral hearing loss, to include as due to TMJ.  The Chicago, Illinois RO maintains jurisdiction in this claim.  

The Veteran provided testimony during a videoconference hearing before the undersigned in October 2015.  A transcript is of record.  

This matter was previously before the Board in December 2015 and remanded for further development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A March 2008 private treatment record from S.J.M., M.D., references an audiogram that is not of record.  In a March 2016 statement, the Veteran contended that he contacted Dr. S.J.M. and he is securing the audiogram requested.  He completed an Authorization to disclose information to the Department of Veterans Affairs in March 2016.  As the record has not yet been obtained, a remand is required in order to obtain the audiogram from S.J.M., M.D., as well as any updated VA treatment records.  If the evidence received demonstrates hearing loss for VA purposes under 38 C.F.R. § 3.385, an addendum opinion should also be secured.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since February 2016.

2.  With any necessary assistance from the Veteran, obtain a copy of the March 2008 audiogram completed by Dr. S.J.M.  Any negative response should be in writing and associated with the claims file.

3.  If and only if the evidence secured in response to items (1) and (2) above demonstrates hearing loss for VA purposes under 38 C.F.R. § 3.385, obtain an addendum opinion from the February 2016 VA examiner (or another audiologist, if unavailable).  The examiner should review the claims file and note such review in the report.  Then, the examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the current hearing loss had its onset in service or is otherwise the result of a disease or injury in service, to include the January 1998 motor vehicle accident?

(b) Is it at least as likely as not (50 percent probability or more) that the current hearing loss was caused by the Veteran's service-connected disabilities, particularly TMJ or tinnitus?

(c) Is it at least as likely as not (50 percent probability or more) that the current hearing loss was aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected disabilities, particularly TMJ or tinnitus?

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Then readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

